Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/23/2021, with respect to the objections to claims 7 and 14 have been fully considered and are persuasive. The amendments to claim 7 and 14 overcome the previous objections. The objection to claims 7-14 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-2, 4, and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/23/2021 regarding claims 9-13 16-20 have been fully considered but they are not persuasive.
Applicant argues that Erbey, II et al. (U.S. 10,307,564) does not disclose a ureteral stent wherein the first and second lengths are coupled together within the bladder of the patient because the catheters which form these components extend into the urethra. The Examiner respectfully disagrees. While portions of the invention of Erbey, II et al. do extent past the bladder, the point at which catheters 112 and 114 are coupled together (148, Fig. 1) is within the bladder. Furthermore, the interpretation of Erbey, II et al. has been updated so that the first and second lengths and the first and second tubular stent bodies are interpreted as only comprising the portions of 112 and 114 which are located in the kidneys, ureters, and bladder. Additionally, while components connected to the elongate connection member (134, Figs. 1 and 12a) also extend past the bladder, the component which is interpreted as the elongate connection member (134) is located entirely within the bladder (Figs. 1 and 12a). 
Additional arguments regarding the lack of magnetic components in the disclosure of Erbey, II et al. are considered moot because the new ground of rejection does not rely on Erbey, II et al. for this matter as challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the proximal end of the first tubular stent body" in lines 19-20 and "the proximal end of the second tubular stent body" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-13 and 16 are rejected as they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-8, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Aliski et al. (U.S. 2005/0240278).

    PNG
    media_image1.png
    722
    760
    media_image1.png
    Greyscale

Regarding claim 1, Aliski et al. discloses a ureteral stent, comprising: (a) a first tubular stent body (24, Fig. 1) comprising a first lumen (distal potion of 26, Fig. 2a; paragraph 0046); (b) a first retention structure (as shown in Fig. A, derived from Fig. 1) extending from a distal end of the first tubular stent body (24); (c) a second tubular stent body (28) comprising a second lumen (proximal potion of 26; paragraph 0046); (d) a second retention structure (as shown in Fig. A) extending from a distal end of the second tubular stent body (28); and (e) an elongate connection member (as shown in Fig. A) connecting the first tubular stent body (24) and the second tubular stent body (28), wherein the elongate connection member (as shown in Fig. A) is integral with the first and second tubular stent bodies (paragraph 0057).
Regarding claim 2, Aliski et al. discloses the ureteral stent of claim 1, wherein the first tubular stent body (24), the second tubular stent body (28), and the connection member (as shown in Fig. A) form a single unitary component (Fig. 1).
Regarding claim 4, Aliski et al. discloses the ureteral stent of claim 1, wherein the connection member (as shown in Fig. A) comprises a monofilament (32, Figs. 2a-b; paragraph 0030).
Regarding claim 6, Aliski et al. discloses the ureteral stent of claim 1, wherein the connection member (as shown in Fig. A) is configured to prevent distal migration of the first (24) and second (28) tubular stent bodies, as the connection member (as shown in Fig. A) holds the first (24) and second (28) tubular stent bodies in place in a way which would limit any movement, including distal movement.
Regarding claim 7, Aliski et al. discloses the ureteral stent of claim 1, further comprising openings defined in the first tubular stent body (24) and the second tubular stent body (28; paragraph 0046).
Regarding claim 8, Aliski et al. discloses the ureteral stent of claim 7, wherein the openings provide fluidic access to the first and second lumens (paragraph 0046).
Regarding claim 21, Aliski et al. discloses the ureteral stent of claim 1, wherein the elongate connection member (as shown in Fig. A) is integral with a proximal end of the first tubular stent body (24) and a proximal end of the second tubular stent body (28; paragraph 0057).
Regarding claim 22, Aliski et al. discloses the ureteral stent of claim 21, wherein the first tubular stent body (24), the second tubular stent body (22), and the elongate connection member (as shown in Fig. A) are sized such that the elongate connection member (as shown in Fig. A) and the proximal ends of the first (24) and second (28) tubular stent bodies are disposed entirely within the bladder (Fig. 1).

6.	Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erbey, II et al. (U.S. 10,307,564).
Regarding claim 17, Erbey, II et al. discloses a method of promoting flow of urine to a bladder of a patient, the method comprising: inserting a first guidewire into a first kidney via a first ureter (col. 36, lines 62-66); inserting a second guidewire into a second kidney via a second ureter (col. 37, lines 31-34); urging a first tubular stent body (as shown in Fig. B, derived from Fig. 1) distally on the first guidewire until a first retention structure (130) extending from a distal end of the first tubular stent body (as shown in Fig. B) is disposed in the first kidney, wherein the first tubular stent body (as shown in Fig. B) comprises a first lumen (124, Fig. 1; col. 36, line 66 – col. 37, line 10); and urging a second tubular stent body (as shown in Fig. B) distally on the second guidewire until a second retention structure (130) extending from a distal end of the second tubular stent body (as shown in Fig. B) is disposed in the second kidney, wherein the second tubular stent body (as shown in Fig. B) comprises a second lumen (124; col. 37, lines 31-34), wherein an elongate connection member (134), which is considered elongate as the length of the member is greater than its width (Fig. 12a), is disposable entirely within the bladder (10; Figs. 1 and 12a), when the first retention structure (130) is disposed in the first kidney (2; Fig. 1); and the second retention structure (130) is disposed in the second kidney (4; Fig. 1), wherein the elongate connection member (134) comprises a first end (left end of 148) extending from a proximal end of the first tubular stent body (as shown in Fig. B; col. 31, lines 60-62) and a second end (right end of 148) extending from a proximal end of the second tubular stent body (as shown in Fig. B; col. 31, lines 60-62). Wherein the terms “left” and “right” refer to the left and right sides from the point of view of Fig. 12a and not to the left and right sides of the patient.

    PNG
    media_image2.png
    857
    856
    media_image2.png
    Greyscale

Regarding claim 20, Erbey, II et al. discloses the ureteral stent of claim 17, wherein the connection member (134) prevents distal migration of the first and second tubular stent bodies (as shown in Fig. B; col. 30, lines 29-34).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erbey, II et al. (U.S. 10,307,564) in view of Hakim et al. (U.S. 10,994,109).
Regarding claim 9, Erbey, II et al. discloses a ureteral stent, comprising: (a) a first tubular stent body (as shown in Fig. B) comprising a first lumen (124, Fig. 1), wherein the first tubular stent body (as shown in Fig. B) is disposable within a first ureter (6; Fig. 1); (b) a first retention structure (130) extending from a distal end of the first tubular stent body (as shown in Fig. B), wherein the first retention structure (130) is disposable within a first kidney (2; Fig. 1); (c) a second tubular stent body (as shown in Fig. B) comprising a second lumen (124), wherein the second tubular stent body (as shown in Fig. B) is disposable within a second ureter (8; Fig. 1), (d) a second retention structure extending (130) from a distal end of the second tubular stent body (as shown in Fig. B), wherein the second retention structure (130) is disposable within a second kidney (4; Fig. 1); and (e) an elongate connection member (134), which is considered elongate as the length of the member is greater than its width (Fig. 12a), comprising: (i) a first length (proximal portion of first tubular stent body as shown in Fig. B and left side of 148) comprising: (A) a first end (left end of 148) extending from a proximal end of the first tubular stent body  (as shown in Fig. B; col. 31, lines 60-62), (ii) a second length (proximal portion of second tubular stent body as shown in Fig. B and right side of 148) comprising:Appln. No.: 16/328,349Page 4 (A) a second end (right end of 148) of the connection member (134) extends from a proximal end of the second tubular stent body (as shown in Fig. B; col. 31, lines 60-62); wherein the terms “left” and “right” refer to the left and right sides from the point of view of Fig. 12a and not to the left and right sides of the patient.
Erbey, II et al. does not disclose: (B) a first magnet coupled to the first length, or (B) a second magnet coupled to the second length, wherein the second magnet is magnetically coupleable with the first magnet such that the first and second lengths are coupled together within a bladder of a patient.
Hakim et al. discloses a ureteral catheter system analogous to that of Erbey, II et al. In the system of Hakim et al., the proximal portion (200, Figs. 6a-d) of a ureteral stent (202) is attached to the distal portion (204) of a drainage catheter (206) located in the bladder magnetically in a way which creates a continuous lumen. This is done by attaching magnets of one polarity to the proximal portion (200 of the ureteral stent (202) and magnets of the opposite polarity to the distal portion (204) of the drainage catheter (206; col. 15, line 51 – col. 16, line 7). This method of connecting a ureteral stent to another catheter in the bladder magnetically allows for easy and repeated connection to indwelling ureteral stents without the need to continuously insert and remove said ureteral stents, which could cause harm to the patient (col. 2, lines 29-40).
It would have been obvious to one skilled in the art at the time of filing to have modified the device of Erbey, II et al. with the teachings of Hakim et al. by coupling the first and second tubular stent bodies of Erbey, II et al. (as shown in Fig. B) to the connection member (134) of the drainage catheter (140) magnetically by attaching a first magnet of one polarity to the proximal end of the first tubular stent body (as shown in Fig. B), which is a component of the first length (proximal portion of first tubular stent body as shown in Fig. B and left side of 148), attaching a second magnet to the proximal end of the second tubular stent body (as shown in Fig. B), which is a component of the second length (proximal portion of second tubular stent body as shown in Fig. B and right side of 148), and attaching magnets with polarities opposite to the first and second magnets respective to the distal portion of the drainage catheter (left and right sides of 148). This would be obvious because the substitution of the physical attachment method of Erbey, II et al. for the magnetic attachment method of Hakim et al. would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Additionally, this substitution would allow for easy and repeated connection to indwelling ureteral stents without the need to continuously insert and remove said ureteral stents, which could cause harm to the patient.
This combination would result in the ureteral stent of Erbey, II et al. wherein: there is (B) a first magnet coupled to the first length, (B) a second magnet coupled to the second length, and wherein the second magnet is magnetically coupleable with the first magnet such that the first and second lengths are coupled together within a bladder of a patient, as the first and second magnets are coupled to one another through a magnetic connection to the connection member (134).
Regarding claim 11, the present combined citation of Erbey, II et al. in view of Hakim et al. discloses the ureteral stent of claim 9, wherein the connection member (134) comprises a lumen (140).
Regarding claim 12, the present combined citation of Erbey, II et al. in view of Hakim et al. discloses the ureteral stent of claim 9, wherein the first end (left end of 148) of the connection member (134) is coupled to the proximal end of the first tubular stent body (as shown in Fig. B) and the second end (right end of 148) of the connection member (134) is coupled to the proximal end of the second tubular stent body (as shown in Fig. B; Fig. 12a; col. 31, lines 60-62).
Regarding claim 13, the present combined citation of Erbey, II et al. in view of Hakim et al. discloses the ureteral stent of claim 12, wherein the connection member (134) comprises a cord (140).
Regarding claim 16, the present combined citation of Erbey, II et al. in view of Hakim et al.  discloses the ureteral stent of claim 9, wherein the connection member (134) is configured to prevent distal migration of the first (as shown in Fig. B) and second tubular stent bodies (as shown in Fig. B; col. 30, lines 29-34).

Regarding claim 18 Erbey, II et al. discloses the method of claim 17. Erbey, II et al. does not disclose that the method further comprises magnetically coupling a first portion of the connection member to a second portion of the connection member in the bladder. Hakim et al. discloses a ureteral catheter system analogous to that of Erbey, II et al. In the system of Hakim et al., the proximal portion (200, Figs. 6a-d) of a ureteral stent (202) is attached to the distal portion (204) of a drainage catheter (206) located in the bladder magnetically in a way which creates a continuous lumen. This is done by attaching magnets of one polarity to the proximal portion (200 of the ureteral stent (202) and magnets of the opposite polarity to the distal portion (204) of the drainage catheter (206; col. 15, line 51 – col. 16, line 7). This method of connecting a ureteral stent to another catheter in the bladder magnetically allows for easy and repeated connection to indwelling ureteral stents without the need to continuously insert and remove said ureteral stents, which could cause harm to the patient (col. 2, lines 29-40).
It would have been obvious to one skilled in the art at the time of filing to have modified the method and device of Erbey, II et al. with the teachings of Hakim et al. by coupling the first and second tubular stent bodies (as shown in Fig. B) to the connection member (134) of the drainage catheter (140) magnetically by attaching a magnet of one polarity to the proximal ends of each of the first and second tubular stent bodies (as shown in Fig. B), and magnets of the opposite polarity to the distal portion of the drainage catheter (left and right sides of 148). This would be obvious because the substitution of the physical attachment method of Erbey, II et al. for the magnetic attachment method of Hakim et al. would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Additionally, this substitution would allow for easy and repeated connection to indwelling ureteral stents without the need to continuously insert and remove said ureteral stents, which could cause harm to the patient.
This combination would result in the method of Erbey, II et al. wherein the method further comprises magnetically coupling a first portion (proximal portion of first tubular stent body as shown in Fig. B and left side of 148) of the connection member (134) to a second portion (proximal portion of second tubular stent body as shown in Fig. B and right side of 148) of the connection member in the bladder, as it would include connecting the proximal ends of the first (as shown in Fig. B) and second (as shown in Fig. B) tubular stent bodies to the distal end of the connecting portion (134) in the bladder, therefore leaving the first tubular stent body (as shown in Fig. B) of the first portion and the second tubular stent body (as shown in Fig. B) of the second portion coupled to one another via a magnetic connection in the bladder.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Erbey, II et al. (U.S. 10,307,564) as applied to claim 17, in further view of Pugh, Jr. et al. (U.S. 4,790,810).
Regarding claim 19, Erbey, II et al. discloses the method of claim 17. Erbey, II et al. does not disclose that the method further comprises urging the connection member proximally out of the bladder to remove the connection member, the first tubular stent body, and the second tubular stent body from the patient. Pugh, Jr. et al. teaches a ureteral stent analogous to that of Erbey, II et al. Pugh, Jr. et al. teaches that a ureteral stent can be removed by grasping and proximally urging the proximal end of the stent out of the bladder, as this method does not require surgery (col. 1, lines 22-27). It would have been obvious to ones skilled in the art at the time of filing to have modified the method of Erbey, II et al. with the teachings of Pugh, Jr. et al. by using the removal technique of proximally urging the proximal end of a ureteral stent out of the bladder to remove the stent because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. Additionally, this method allows for the stent to be removed without requiring surgery. This would result in the method of Erbey, II et al. wherein the method further comprises urging the proximal ends of the first tubular stent body and the second tubular, as well as the connection member as it is directly connected to the first tubular stent body and the second tubular, proximally out of the bladder to remove the connection member, the first tubular stent body, and the second tubular stent body from the patient.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the content of claim 10 is considered to contain allowable subject matter due to the limitation that “the first end and the first tubular stent body form a first single unitary component and the second end and the second tubular stent body form a second single unitary component,” combined with the limitations of claim 9 which require the first and second lengths of the first and second ends to be coupleable  and require that the first and second tubular stent bodies be disposable within a first and second ureter. While existing prior art such as Erbey, II et al. teaches ureteral stents with portions disposed in each ureter which are coupled together, no existing art was found wherein these components form two separate unitary structures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774